DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on February 17, 2021, wherein claims 1-20 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 02/17/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and Examiner’s response:
	(I) Applicant’s arguments 1: Applicant’s arguments, page 9-10, recites,
	“With respect to Feature A, Hellhake allegedly teaches, "transmitting, by the bridge, the block to at least a first node of a plurality of nodes of the mesh network (Hellhake: fig 5, para [0045], where, para [0042], where, "bridge table 544" equivalent to "block" and "node device 701" is equivalent to "bridge" implements the routing in the adhoc mesh network, para [0047]), for distribution through the mesh network, the block comprising a plurality of packets (Hellhake: fig 3, para [0033], where, "bridge table" equivalent to "block" includes packet sequences 314, fig 2, para [0028], where, broadcast/multicast "packets" equivalent to "plurality of packets"). See, Office
Action pages 4-6. Applicants respectfully disagree. In paragraphs [0022] and [0023] of the present …… in which each node may store in a bridge table not only the preferred route to a destination node, but also an optional auxiliary route to that node." Hellhake only discusses transmission of individual packets, and thus does not teach, in view of Lee and Geiger, the transmission of blocks made of a number of individual packets”.
	(II) The examiner’s response 1: The examiner respectfully disagrees. The examiner’s rejections are based on the claimed limitation and the examiner interpret the limitations under BRI (broadest reasonable interpretation. And Hellhake further teaches: transmitting, by the bridge, the block to at least a first node of a plurality of nodes of the mesh network (Hellhake: fig 5, para [0045], where, para [0042], where, “bridge table 544” equivalent to “block” and “node device 701” is equivalent to “bridge” implements the routing in the adhoc mesh network, para [0047]), for distribution through the mesh network, the block comprising a plurality of packets (Hellhake: fig 3, para [0033], where, “bridge table”  equivalent to “block” includes packet sequences 314, fig 2, para [0028], where, broadcast/multicast “packets” equivalent to “plurality of packets”). Hence the arguments are moot.
	(III) Applicant’s arguments 2: Applicant’s arguments, page 10-11, recites,
	“With respect to Feature B, the Examiner alleges that Hellhake modified by Lee further modified by Geiger teaches, "[t]he method of claim 1 and apparatus of claim 11, where the block is part of a firmware update or a software update (Hellhake: fig 5, para [0045], where, para [0042], where, "bridge table 544" equivalent to "block", fig 4, para [0034], where, bridge table (block) is updated for source and discovery process)." See, Office Action pages 7-8. Applicants respectfully disagree. In paragraph [0022] of the present disclosure, "an image 202 of the firmware update is provided to a server (e.g., bridge 204). The bridge 204 divides (e.g., fragments) the image 202 into smaller entities ( e.g., blocks 206) that may be individually transmitted to a mesh 208 ( e.g., wireless
mobile mesh network I 00)." Further, in paragraph [0026], the present disclosure states, "the packet 304 may include data identifying a version of the firmware, data indicating a total number of blocks and or a total number of packets in the firmware image, and data indicating a block identifier (e.g., an ID uniquely identifying the block 302)." Hellhake, Lee, and Geiger together do not teach blocks which are subparts of a firmware image because the bridge table taught by Hellhake as cited by the Examiner does not constitute a part of a firmware image, or any other data structure that is transmissible through the network; rather the bridge table is a data structure maintained on a node
to store information about packets, and does not comprise the packets themselves, per the discussion supra”.


	(V) Applicant’s arguments 3: Applicant’s arguments, page 11-12, recites,
	“With respect to Feature C, the present disclosure teaches, "the packets may include a first packet that includes contents indicating that the packet corresponds to a start of the block. For example, the packet 304 may include contents indicating that the packet 304 is a start of the block 302. As a further example, the packet 304 may include data identifying a version of the firmware, data indicating a total number of blocks and or a total number of packets in the firmware image, and data indicating a block identifier (e.g., an ID uniquely identifying the block 302). Such contents sufficiently enable a recipient ( e.g., nodes of the wireless mobile mesh network I 00) to identify the packet 304 as a start of the block 302." See paragraph [0026]. Hellhake, Lee, and Geiger together do not teach packets having contents corresponding to the start of a block, data identifying a version of firmware, or data indicating a total number of blocks and or a total number of packets in the firmware image, because none among Hellhake, Lee, and Geiger teach breaking a firmware image into blocks, each block containing multiple packets. The data structure of Hellhake alleged by the Examiner to be equivalent (i.e., the "bridge table") is not a network transmittable data structure comprising multiple packets, but rather a data structure maintained on a single node of a network and containing data about packets transmitted, per the discussion supra. Claims 3-5 and 13-15 should thereby be allowed, as they are based on an allowable independent claim 1, or 11. Applicants therefore consider these claims in condition for immediate allowance and respectfully request reconsideration and withdrawal of the rejections”.



	(VII) Applicant’s arguments 4: Applicant’s arguments, page 12-14, recites,
” With respect to Feature D, Hellhake modified by Lee further modified by Geiger allegedly teaches "receiving, from at least one node of the plurality of nodes, a request for a hash value (Picard: see para [0176], the blocks contain hash or checksum value to verify the blocks integrity); receiving the hash value encrypted with a device key (Picard: see para [0174]-[0l 76], the blocks contain hash or checksum value to verify the blocks integrity, where, encrypted and sent); and verifying the hash value (Picard: see para [0174]-[0176], the blocks contain hash or checksum value to verify the blocks integrity, para [0177], where, the hash value is validated)." See, Office Action page 10. Applicants respectfully disagree. In the present disclosure, "[o]nce a node has received (e.g., successfully received) all blocks (e.g., all of blocks 206) for a particular update, the node may send a request for a hash value to a server ( e.g., bridge 204). In response, the server may provide the node with a hash of an image (e.g., image 202) encrypted with device key. The node may then validate the hash and accept the image. Accordingly, the node may install the particular update. This provides an additional level of security for updates ( e.g., firmware updates, software updates) that are broadcast over-the-air." See, paragraph [0043]. Further, "[a]t block 512, the bridge may receive a request for a hash value from at least one node of the plurality of nodes. At block 514, the hash value is received with device key. At block 516, the hash value is verified to validate the software image and use it." See paragraph [0050]. Hellhake, Lee, Geiger, and Picard together do not teach the node requesting a hash from a server once all blocks are successfully received because the hash taught by Picard is a part of each block as it is sent. See Picard [0177], where "[s]uch blocks 422 will contain a hash or checksum for the block itself to verify the block's integrity [ ... ]." One of skill in the art would recognize that the hash sent by the server in the present disclosure may be different for each node device receiving the hash, as is claimed as amended herein, thereby providing "an additional level of security for updates ... broadcast over-the-air" than would be available using only hashes inherent within a packet before broadcast, as is taught by Picard. Claims 6-9 and 17-19 should be allowed, as they are based on an allowable independent claim 1, or 11 per the discussion supra, and the addition of Picard fails to cure those deficiencies. Applicants therefore consider these claims in condition for immediate allowance and respectfully request reconsideration and withdrawal of the rejections”.

(VIII) The examiner’s response 4: In response to the arguments stated above (bolded), the examiner respectfully disagrees. The examiner’s rejection is based on the claimed limitation not on the specification. However, Picard in para [0177], evaluate the integrity of the overall image by evaluating the CRC (Cyclic Redundancy Check) or hash for the entire image. This evaluation process implicitly teaches the request for hash value based on which the end device verify the integrity of the entire image.  Therefore the arguments are not persuasive. 
All the remaining arguments are based on the arguments above and are responded to in full.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 and 11-15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hellhake et al. (US2013/0128726 A1), hereinafter, “Hellhake”  in view of Lee et al. (US 2008/0219204 A1), hereinafter, “Lee” further in view of Geiger et al (US 2015/0249595 A1), herein after “Geiger”.

Regarding claims 1 and 11, Hellhake teaches: A method of transmitting a block from a bridge to a mesh network (Hellhake: fig 6, para [0013], where, “node device 701” is equivalent to “bridge” implements the routing in the adhoc mesh network, para [0047]) the method and an apparatus comprising: a processor (Hellhake: fig 7, para [0045], where “node device 701”  equivalent to “computing apparatus” includes “processor”); and a memory storing instructions that, when executed by the processor (Hellhake: fig 7, para [0045], where “node device 700”  equivalent to “computing apparatus” includes “processor” and memory); and the computing apparatus configure (Hellhake: fig 7, para [0045], where, “node device 701”  equivalent to “computing apparatus” is configured as a bridge or as or a gateway, fig 7, para [0047]) to:
transmitting, by the bridge, the block to at least a first node of a plurality of nodes of the mesh network (Hellhake: fig 5, para [0045], where, para [0042], where, “bridge table 544” equivalent to “block” and “node device 701” is equivalent to “bridge” implements the routing in the adhoc mesh network, para [0047]), for distribution through the mesh network, the block comprising a plurality of packets (Hellhake: fig 3, para [0033], where, “bridge table”  equivalent to “block” includes packet sequences 314, fig 2, para [0028], where, broadcast/multicast “packets” equivalent to “plurality of packets”), wherein the block is part of a firmware update or a software update (Hellhake: fig 5, para [0045], where, para [0042], where, “bridge table 544” equivalent to “block”, fig 4, para [0034], where, bridge table (block) is updated for source and discovery process).  

receiving, at the bridge from the plurality of nodes (Hellhake: fig 1, step 102, where, packets enter the bridge, para [0025], fig 7, para [0047], where, “node device 701”  equivalent to “computing apparatus” is configured as a bridge or as or a gateway), a plurality of status packets (Hellhake: fig 4, para [0035], where, undelivered packets backtracked and sent back to the source 444, para [0037], where,  the “undelivered packet” (equivalent to “undeliverable status packet”, para [0038]) is updated as “Undiscovered”);
wherein each of the plurality of [status packets indicates] reception status of the plurality of packets at a respective node of the plurality of nodes (Hellhake: fig 3, para [0033]-[0034], where, status information is analyzed for different scenarios, such as checking the packets whether it is old or new,  loop condition discovers or not“, the packet is timed out or not and the sequence number has expired or not based on which it is determined whether the packet is dropped or not); 
generating, by the bridge a retransmission block including at least the first packet of the plurality of packets (Hellhake: fig 2, “create bridge table 224” equivalent to equivalent “generate retransmission block”, para [0029], where, new bridge table entry is created for new destination, further, para [0008], where, “For example, if two network nodes, A and B, were to retransmit every message packet they received; A would first send a “message packet” (equivalent to “first packet”) to B which would then retransmit it back to A, and so on”); 
Hellhake does not explicitly teach, however, Lee teaches: status packets indicates (Lee: fig 4, receiving side 405, para [0081],  includes Rx failure indicator 491 (equivalent to “status packet”), para [0079], Rx failure detector 422, para [0080], to detect receive failure based on which HARQ & DEMUX Layer 420, para [0077] send the HARQ ACK/NACK 482 to the transmitting side 455, para [0085]);
selecting, by the bridge (Lee: fig 2, “Transmitting side 280” equivalent to “Bridge”, para [0027]) at least a first packet of the plurality of packets for retransmission to the mesh network, based on the plurality of status packets (Lee: fig 5, where, Ex HARQ 560” send NACK (processor 1) 532 to Tx HARQ 510, and Tx HARQ 510 select HARQ packet (processor 1) 522-2 for retransmission, para [0099] and para [0102]); 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Hellhake with teaching of Lee, to incorporate “status packet using ARQ/HARQ” for the advantage of characterizing HARQ technique by soft-combining a retransmitted packet with its associated previously received packet to reduce an error occurrence probability (Lee: para [0010]);
neither Hellhake nor Lee explicitly teach, however, Geiger teaches: wherein the first packet is included in the retransmission block a number of times based on the plurality of status packets (Geiger: fig 5, para [0037], where, nodes may retransmit data 2, 3, 4, 5, 6, 7, 8, 9 or 10 times thus eliminates ACK packets); and 
transmitting the retransmission block to at least the first node of the plurality of nodes, for distribution of the retransmission block through the mesh network (Geiger: fig 5, para [0037], where, nodes may retransmit data 2, 3, 4, 5, 6, 7, 8, 9 or 10 times thus eliminates ACK packets in a mesh connectivity).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Hellhake and Lee with teaching of Geiger, for the advantage of enabling substantially higher throughput through the multichannel wireless mesh network (Geiger: para [0028]).

Regarding claims 3 and 13, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 2 and apparatus of claim 12, wherein the firmware update or the software update is part of an over-the-air broadcast (Lee: para [0142], where, retransmission is transmitted to the receiving side ARQ device “over the wireless channel” equivalent to “over the air”).
Regarding claims 4 and 14, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 1 and apparatus of claim 11, wherein each of the plurality of status packets includes a plurality of bitwise indicators, each of the plurality of bitwise indicators indicating whether a respective packet of the plurality of packets was received at the respective node (Lee: fig 4, receiving side 405, para [0081],  includes Rx failure indicator 491 (equivalent to “status packet”), para [0079], Rx failure detector 422, para [0080], to detect receive failure based on which HARQ & DEMUX Layer 420, para [0077] send the HARQ ACK/NACK 482 to the transmitting side 455, para [0085]).
Regarding claims 5 and 15, Hellhake modified by Lee further modified by Geiger teaches: The method of claim 1 and apparatus of claim 11, wherein the first packet of the plurality of packets is selected based on a number of nodes of the plurality of nodes, at which the first packet was not received (Hellhake: para [0015], where, the packet identified (equivalent to “selected”) as  a mesh packet).

Claims 2, 6-10,12 and 16-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hellhake et al. (US 2013/0128726 A1), hereinafter, “Hellhake”  in view of Lee et al. (US 2008/0219204 A1), hereinafter, “Lee”, further in view of Geiger et al (US 20150249595 A1), herein after “Geiger”, further in view of Picard et al (US 2008/0075009 A1), hereinafter, “Picard”.
Regarding claims 2 and 12, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 1 and apparatus of claim 11, where first packet (Hellhake: fig 2, para [0008] and [0028]), but Hellhake modified by Lee further modified by Geiger fail to teach: includes “at least one” of data identifying a version of a firmware, data indicating a total number of blocks, data indicating a total number of packets in a firmware image, and data indicating a block identifier 
	However, Picard in the same field of endeavor teaches: includes “at least one” of data identifying a version of a firmware (Picard: fig 3D and 5-6, para [0069]-[0075], where, “the firmware to be downloaded for or to a particular device is a return to a previous version of firmware for such device. As another example, it might be that the firmware download for a particular device is regarded as being the same version of firmware, or a corrected version thereof, presently resident and operating with such device, as a technique for in effect rebooting the device, or otherwise correcting some corrupted subject matter”, i.e. it has an implicit teaching of identification of firmware version).
Regarding claims 6 and 16, Hellhake modified by Lee further modified by Geiger explicitly do not teach, however, Picard teaches: The method of claim 1 and apparatus of claim 11, wherein the first packet of the plurality of packets is selected based on an identified pattern according to which particular packets were not received by the plurality of nodes (Picard: fig 12, see para [0305], where, chosen per present hopping pattern into hyper-frames).
Regarding claims 7 and 17, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 6 and apparatus of claim 16, wherein the first packet of the plurality of packets is included in the retransmission block according to a sequence that corresponds to a sequence in which packets including the first packet were not received (Picard: para [0310]-[0311]).
Regarding claims 8 and 18, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 6 and apparatus of claim 16, wherein the first packet of the plurality of packets is included in the retransmission block at one or more random locations (Picard: para [0309], where, pseudo-random sequences are used).
The method of claim 1 and apparatus of claim 11, wherein the retransmission block has a length that is variable (Picard: see para [0361], where, sent message with variable length).
Regarding claims 10 and 20, Hellhake modified by Lee further modified by Geiger further teaches: The method of claim 1 and apparatus of claim 11, further comprising: receiving, from at least one node of the plurality of nodes, a request for a hash value (Picard: see para [0176], the blocks contain hash or checksum value to verify the blocks integrity); wherein the hash value is different for each node (Picard: fig 4, para [0177], where, “End devices 440 are configured to evaluate such blocks 422 to determine their discrete integrity by using their block level hashes”, which is a plural value of hash which is different than each other);
Receiving, by at least one node, the hash value encrypted with a device key (Picard: see para [0174]-[0176], the blocks contain hash or checksum value to verify the blocks integrity, where, encrypted and sent); and verifying the hash value, wherein the hash value is verified by the at least one node receiving the hash value (Picard: see para [0174]-[0176], the blocks contain hash or checksum value to verify the blocks integrity, para [0177], where, “End devices 440 are configured to evaluate such blocks 422 to determine their discrete integrity by using their block level hashes”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to modify the system of Hellhake, Lee and Geiger with teaching of Picard, for the advantage of enabling enhanced security,  (Picard: para [0015]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




NIZAM U. AHMED
Examiner
Art Unit 2461


/KIBROM T HAILU/Primary Examiner, Art Unit 2461